     Case 5:20-mj-00017 Document 1 Filed 03/31/20 Page 1 of 1 PageID #: 1


                 UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY


UNITED STATES OF AMERICA


v.                                    CASE NUMBER: 5:20-mj-00017


JONATHAN YATES


                          SEALED MOTION TO SEAL

     Comes now the United States of America by R. Gregory McVey,

Assistant United States Attorney for the Southern District of West

Virginia, and moves this Court to seal the Criminal Complaint,

Affidavit, Arrest Warrant, this sealed Motion and Order, in order

to allow for the arrest of the defendant in this matter.                    The

United States also moves this Court to authorize disclosure of the

arrest warrant, or its existence, to such law enforcement agencies

as are necessary to effect the arrest.


                                   Respectfully submitted,

                                   MICHAEL B. STUART
                                   United States Attorney


                                   s/R. Gregory McVey_____________
                                   R. GREGORY McVEY
                                   Assistant United States Attorney
                                   WV State Bar No. 2511
                                   845 Fifth Avenue
                                   Room 209
                                   Huntington, WV 25701
                                   Telephone: 304-529-5799
                                   Fax: 304-529-5545
                                   E-mail: greg.mcvey@usdoj.gov
